                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:11CR148

        vs.
                                                         ORDER ON APPEARANCE FOR
PATRICK K. SHANNON,                                    SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on May 4, 2021 regarding Petition for
Offender Under Supervision [54]. Jeffrey L. Thomas represented the defendant. Michael P.
Norris represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R.
Crim. P. 32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release. The defendant shall appear personally
for a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom
No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:30
a.m. on June 9, 2021.
        The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 4th day of May, 2021.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
